Citation Nr: 0412746	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-24 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to April 
1942 and from March 1945 to May 1946.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Manila, Republic of the 
Philippines, Regional Office (RO).  That decision denied 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  The veteran died on November [redacted], 1979.  The cause of 
death was listed as cardiac arrest due to myocardial 
infarction due to status asthmaticus.

3.  During his lifetime, the veteran had not established 
service connection for any disability.

4.  The disability that caused the veteran's death was not 
reasonably shown to be present until many years after his 
separation from service.

5.  A disease or injury of inservice origins is not 
reasonably shown either to have caused or contributed to the 
veteran's demise.


CONCLUSION OF LAW

The veteran's cause of death was not incurred in or 
aggravated by service, nor may it be presumed to have been 
caused by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).

The final rule implementing the VCAA was codified at 
38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2003).  These 
regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA 
as of that date, with the exception of the amendment to 
38 C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 3.159(c) 
and § 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist her with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the appellant.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date with regard to this claim.

The VA's duty to notify the appellant of the evidence 
necessary to substantiate her claim has also been met, as the 
RO informed her of the need for such evidence in November 
2001 and July 2003 letters.  See 38 U.S.C.A. § 5103A (West 
2002).  This letters, which include a summary of the newly 
enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, also 
contains a specific explanation of the type of evidence 
necessary to substantiate the appellant's claim, as well as 
which portion of that evidence (if any) was to be provided by 
her and which portion the VA would attempt to obtain on her 
behalf.  The specific requirements for a grant of the benefit 
sought on appeal will be discussed in further detail below, 
in conjunction with the discussion of the specific facts of 
this case.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this regard, VCAA 
notice was provided to the appellant in a November 2001 
letter, prior to the January 2003 AOJ decision.  Accordingly, 
the requirement set forth in Pelegrini has been met.


II.  Factual Background

Service medical records contain a report of physical 
examination dated April 1946.  The examination report noted 
that the heart, arteries and respiratory system were all 
normal.  The veteran's blood pressure was recorded as being 
125/85.  His pulse was noted to be regular and full.  A chest 
x-ray taken in conjunction with the examination was 
interpreted as being healthy.  The veteran reported a history 
of malaria since 1941.  He did not report any other 
complaints or illnesses.

A July 1948 private treatment record reflected that the 
veteran was under observation for hypertension, which was not 
found.  In addition, the treatment record noted that the 
veteran was treated for an intestinal infection.

An April 1966 medical certificate reported that the veteran 
had been under treatment since April 1966 for bronchial 
asthma.

A February 1976 letter from a private physician noted that 
the veteran had been admitted to the hospital in January 1976 
with complaints of a headache and dizziness.  His blood 
pressure on admission was noted to be 170/100.  While in the 
hospital, the veteran had asthmatic attacks.  A chest x-ray, 
taken while the veteran was hospitalized, was interpreted as 
revealing hazed densities at the mid-lung fields.

A January 1977 private medical certificate reported that the 
veteran was hospitalized in January 1977 for bronchial 
asthma.

An April 1977 private medical certificate noted that the 
veteran was hospitalized in April 1977 with diagnoses of 
bronchial asthma and essential hypertension.

The veteran's death certificate recorded the date of his 
death as being November [redacted], 1979.  The cause of death was 
listed as cardiac arrest due to myocardial infarction due to 
status asthmaticus.

An April 2002 private medical certificate, which was issued 
by a records clerk, reported that the records reflected that 
the veteran was hospitalized in September 1979 with diagnoses 
of hypertension and bronchial asthma.  Another notation that 
same month reflects clinical records developed at that 
facility between 1960 and 1990 were no longer available.

In December 2002, the appellant submitted two records, which 
she said had been found by her with the aid of other people.  
Both records were signed by F.A. Albano, M.D.  A private 
medical certificate reported that the veteran was treated for 
heart disease, myocardial infarction, pulmonary disease, and 
arteriosclerosis in January 1946.  A private clinical record 
stated that the veteran was treated for heart disease, 
myocardial infarction, pulmonary disease, and 
arteriosclerosis in January 1948.  Two of the prescribed 
medications listed were heparin, 1 tablet per day, and 
tagamet.

In the January 2003 rating decision, the RO acknowledged 
receipt of the records signed by F.A. Albano.  The RO noted 
that a review of the Physician's Desk Reference revealed that 
heparin, an anticoagulant, was a solution given either 
intraveneously or subcutaneously, not in tablet form.  See 
Physician's Desk Reference, 50th Edition, page 2726 (1996).  
In addition, the RO noted that tagamet, the trade name for 
cimetidine, came out in 1972.  See Goodman and Gilman, The 
Pharmacological Basis of Therapuetics, 6th Edition, page 622.  
Finally, the RO informed the appellant that a search of the 
registry of licensed physicians in the Philippines did not 
locate a physician by the name of F.A. Albano.  Therefore, 
the RO concluded that the records submitted in December 2002 
were not credible and did not support the appellant's claim.

The RO notified the appellant of the January 2003 decision in 
February 2003.  She was informed of the matters noted above 
as being a basis for denying the claim.  In her March 2003 
notice of disagreement (NOD) the appellant disagreed with the 
bases for the determination that the December 2002 records 
were not credible and asked that they be reconsidered.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
cardiovascular disease may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against the claim for 
service connection for cause of the veteran's death. The 
reasons will be explained below.

First, it must be noted that the veteran was not service 
connected for any disability during his lifetime.  The 
appellant alleges that the veteran's heart disease was due to 
service and that such contributed to the veteran's death.  
The Board has thoroughly reviewed the evidence of record.  
There is no competent clinical evidence in the claims file to 
support the appellant's allegations that the veteran incurred 
heart disease in service.  The service medical records are 
silent for any complaints, findings or treatment related to a 
heart disorder, and there is no competent evidence 
establishing that the cause of the veteran's death was 
somehow due to the veteran's service.

The Board notes the two records, which were signed by F.A. 
Albano, reported treatment for heart disease in 1946 and 
1948.  As noted above, the RO determined that there was no 
F.A. Albano listed with the registry of licensed physcian's 
in the Philippines.  In addition, the records refer to two 
prescribed medications.  One, heparin, was noted to not be 
available in the form which it was purportedly prescribed, 
and the other, tagamet, was not introduced as a treatment 
until 1972.  The Board is aware of the appellant's 
disagreement regarding the credibility of these records.  
However, the reasoning supplied by the RO, and verified by 
sources supplied to the appellant, is dispositive in this 
regard.  For these reasons the Board finds that these records 
are not credible and cannot be considered as supporting the 
appellant's claim.  These records are, quite simply, deemed 
to not be credible.  They are being accorded no probative 
value, whatsoever, for the reasons that have been stated.

The Board notes a July 1948 private clinical record reported 
that the veteran was under observation for hypertension.  
However, that same clinical record noted that no hypertension 
was found.  Thus, the first probative clinical record 
documenting treatment for any of the disorders listed on the 
veteran's death certificate is an April 1966 private medical 
certificate noting treatment for bronchial asthma, twenty 
years after the veteran's separation from service.  This, and 
other clinical records submitted in support of the claim, 
record treatment for asthma, and eventually hypertension, up 
to the time of the veteran's death.  However, there are no 
probative clinical records that link any of the disorders 
that contributed to the veteran's death to his period of 
service.

Although the appellant has asserted that the veteran incurred 
a disease in service, which contributed to his death, she is 
a lay person and her opinion is not competent to provide the 
necessary nexus between the veteran's service and his death.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the reasons stated above, the Board finds that there is 
no evidence of record that reasonably demonstrates a tenable 
basis for either a direct or a presumptive service connection 
for the cause of the veteran's death, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



